IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40657
                         Conference Calendar



CLIFTON BERNARD FRAZIER,

                                          Plaintiff-Appellant,


versus

JOHN LADAY, Correctional Officer;
KENNETH BENNETT, Correctional Officer;
S. LEVIAS; R. MCDONALD, Doctor;
D. E. RUTLEDGE,

                                          Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1-95-CV-224
                         - - - - - - - - - -
                            April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Clifton Bernard Frazier, Texas inmate # 640299, appeals the

dismissal of his civil rights action for failure to pay formerly

imposed sanctions.   The Prison Litigation Reform Act (PLRA)

requires a prisoner appealing in forma pauperis to pay the full

filing fee, $105.    Frazier has insufficient funds to pay the full


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40657
                                - 2 -

fee.    Because some funds are present in his account, however, the

PLRA authorizes the court to assess a partial filing fee of $5.

(20 percent of Frazier’s average monthly deposits).    See

§ 1915(b)(1)(A).    Additionally, Frazier is required to make

monthly payments of twenty percent of the preceding month’s

income credited to his account until the full filing fee is paid.

See § 1915(b)(2).    The agency having custody of Frazier shall

collect the remainder of the $105 filing fee and forward payment

to the Clerk of the District Court for the Eastern District of

Texas in accordance with 28 U.S.C. § 1915(b)(2) each time the

amount in Frazier’s account exceeds $10, until the full $105

filing fee is paid.

       The dismissal of Frazier’s civil rights action for failure

to pay sanctions in a prior suit was not an abuse of discretion.

See Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).

The appeal is frivolous, and it is DISMISSED.    See Fifth Cir.

R. 42.2.